DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendments filed on 27 January 2022 and 14 March 2022.  As directed by the amendments: claims 1-3, 6-9, 11-13, 16 & 18-20 were amended, claims 5, 14 & 17 were cancelled, and claim 22 was added.  Thus, prior to the examiner’s amendment below, claims 1-4, 6-13, 15, 16 & 18-22 were pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the objections and 35 U.S.C. 112 rejections set forth in the previous action. 	
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following amendments was given on 15 May 2022 and/or 17 May 2022, following an interview with Daniel E. Venglarik and David M. Arvesen on 11 May 2022.
The application has been amended as follows: 
IN THE CLAIMS: 

Claim 1.	A pump system, comprising: 
at least two pumps each having an outlet; 
an appendage reactive dampener attached to the outlet for each of the at least two pumps; 
a mini-dampener attached after the appendage reactive dampener for each of the at least two pumps, wherein the mini-dampeners for each of the at least two pumps are under-configured for providing operational pulsation dampening similar to a single dampener for a respective pump; and 
at least one header pipe receiving flow pumped through the mini-dampener for each of the at least two pumps, combining the pumped flow, and feeding the combined pumped flow into a single pipe connection.

Claim 6. 	(Canceled)

Claim 7. 	The pump system according to Claim 1, wherein at least one of the appendage reactive dampeners is formed by removing a bladder from a shell of a gas-charged pulsation dampener 

Claim 8. 	The pump system according to Claim 1, wherein at least one of the appendage reactive dampeners is formed by removing a compression material from a shell of a charge-free design dampener 

Claim 10. 	(Canceled)

Claim 11. 	A method, comprising: 
connecting at least two pumps each having an outlet to a combined flow; 
coupling an appendage reactive dampener to each of the at least two pumps; 
coupling a mini-dampener after the appendage reactive dampener for each of the at least two pumps, each mini-dampener sized and configured to reduce a magnitude of pressure pulsations from an outlet of the respective pump, wherein a reduction caused by the mini-dampeners for each of the at least two pumps is under-configured for providing operational pulsation dampening similar to a single dampener for a respective pump; 
receiving, at at least one header pipe, flow pumped through the mini-dampeners for each of the at least two pumps; 
combining the pumped flow; and
feeding the combined pumped flow into a single pipe connection. 


Claim 12. 	The method according to Claim 11, wherein the single pipe connection is an inlet to [[a system pulsation dampener.

Claim 16. 	(Canceled)

Claim 18. 	The method according to Claim 11 [[further comprising:
forming one of the appendage reactive dampeners by removing a bladder from a shell of [[.

Claim 19. 	The method according to Claim 11 [[further comprising:
forming one of the appendage reactive dampeners by removing a compression material from a shell of [[. 

Claim 21. 	(Canceled)

Claim 22. 	(Canceled)


Reasons for Allowance
Claims 1-4, 7-9, 11-13, 15 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As understood in view of the specification and prosecution history, the term “appendage” as used in “appendage reactive dampener” (e.g., in at least claims 1 & 11) refers to an external dampener which extends from a main flow path (i.e., as opposed to flow-through type dampener). 
The term “reactive dampener”, as understood in view of the specification (e.g., para. 62), refers to a pulsation dampener which has no moving parts, and uses the pumped fluid for pulsation dampening (i.e. the pumped media reacts with the system fluid mass for pulsation reduction rather than utilizing a gas charge or a mass of compression material, etc.). 
The term “mini-dampener”, as understood in view of the specification (e.g. para 73), refers to dampeners which, taken alone, are undersized and/or under-configured to provide acceptable pulsation dampening for a respective pump (i.e. a level of pulsation dampening normally provided by a single conventional pulsation dampener in an equivalent application). In other words, a mini-dampener for a respective pump partially dampens pulsations but requires combination with another dampening element (e.g. an appendage reactive dampener and/or a system pulsation dampener) to achieve acceptable / operational pulsation dampening.
In view of the above claim interpretations, the prior art of record does not disclose or reasonably suggest the combination of limitations required by independent claims 1 & 11, respectively. Furthermore, the limitations of claims 1 & 11 respectively, when considered as a whole, are not otherwise rendered obvious in view of the prior art currently of record. 
As a result, claims 1 & 11 are allowable over the prior art of record. Claims 2-4 & 7-9 are allowable at least due to dependency upon claim 1, while claims 12, 13, 15 & 18-20 are allowable at least due to dependency upon claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753